Case 8:20-cv-02338-KKM-AAS Document 22 Filed 03/05/21 Page 1 of 2 PageID 368




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ADAM SCOTT WALKER,

              Plaintiff,
v.                                               Case No. 8:20-cv-2338-T-KKM-AAS

GEICO GENERAL INSURANCE
COMPANY,

          Defendant.
_______________________________________/

                                       ORDER

       Defendant Geico moves to dismiss Plaintiff Adam Walker’s bad-faith claim

(Count II). Walker never responded to Geico’s motion, and the time to do so has now

passed. See Local Rule 3.01(c).

       Walker’s complaint alleges that Geico is responsible for paying underinsured

motorist benefits for an auto accident involving Walker (Count I). Walker further

alleges that Geico failed to settle in good faith his benefits claim (Count II). Geico

moves to dismiss Walker’s bad-faith claim, arguing that Walker’s bad-faith claim is

premature because Geico has not been found liable under its underinsured motorist

benefits policy. (Doc. 5).

       “[A]n insured’s underlying first-party action for insurance benefits against the

insurer necessarily must be resolved favorably to the insured before the cause of action

for bad faith in settlement negotiations can accrue.” Blanchard v. State Farm Mut. Auto.
Case 8:20-cv-02338-KKM-AAS Document 22 Filed 03/05/21 Page 2 of 2 PageID 369




Ins. Co., 575 So. 2d 1289, 1291 (Fla. 1991). Without finding an insurer liable under a

policy for underinsured motorist benefits, an insured has no bad-faith claim. Id.; see also

Bottini v. GEICO, 859 F.3d 987, 993 (11th Cir. 2017).

      Walker’s bad-faith claim is premature because Geico has not been found liable

under its underinsured motorist benefits policy. The proper course is for the Court to

dismiss without prejudice the bad-faith claim subject to refiling if Geico is found liable

under the underinsured motorist benefits policy. See Romano v. Amer. Cas. Co. of Reading,

Pa., 834 F.2d 968, 970 (11th Cir. 1987) (affirming dismissal of bad-faith claim as

premature “without prejudice to refiling of the action if and when appropriate”).

      Accordingly, Geico’s motion to dismiss Walker’s bad-faith claim (Count II) is

GRANTED. Count II is DISMISSED without prejudice.

      ORDERED in Tampa, Florida, on March 5, 2021.




                                            2
